DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species A1 (i.e. claims 1-18 and 20-27) in the reply filed on 12/15/2020 is acknowledged. The traversal is on the ground(s) that there would not be a serious search and/or examination burden. Although there may be some overlap of the search for the inventions there is nothing to indicate that the search would be coextensive.
Applicant’s argument that Claim 30 reads on applicant’s election is not found persuasive. Claim 30 is directed to unelected Species A2 (See [0069] of published application). Elected species A1 requires placing of the imprint material on the member whereas claim 30 requires placing of material out of the member. The primary reference Aihara applied below to applicant’s election does not teach/suggest unelected species A2. Thus, examination of claim 30 together with applicant’s election poses a serious search and burden to the examiner.
Examination of method claim 31 together with applicant’s election also requires extra search and examination burden for at least the same reasons as claim 30 above.
Applicant’s argument that method claim 29 “substantially parallels” with apparatus claim 1 is not found persuasive. Method claim 29 does not require a detector and controller as required by claim 1. The detecting and processing/determining steps can be performed by an operator without the detector and without the controller. Thus, they are not substantially parallel as applicant alleges. Furthermore, the examination on the merits of apparatus claims differs from that of method claims. Therefore, examination of method claim 29 together with applicant’s election poses a serious search and examination burden to the examiner. Examiner will consider the rejoinder of withdrawn claim 29 if it meets the criteria set forth in the CTRS, MPEP 1893.03(d), MPEP 804.01, and MPEP 2103C.


Applicant’s argument that method claim 28 depends from claim 1 is not found persuasive. Claim 28 is not a dependent claim. Claim 28 is clearly drafted as an independent method claim whereas claim 1 is an apparatus claim. Furthermore, claim 1 is directed to an apparatus and claim 28 is directed to a method (i.e. different categories of invention); thus, the one-way distinction is applicable and sufficient. Applicant’s argument that Claim 28 requires all the limitations of Claim 1 is not found persuasive. In response, to be entitled to patentable weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of the particular structure. See Ex parte Pfeiffer, 135 USPQ 31 and MPEP § 2103 C. In this case, claim 28 merely recites the use of the apparatus of claim 1 for forming a pattern. In addition, patterning can be performed without a detector/detecting and without a controller for determining abnormalities in the dispenser. Thus, claim 28 does not necessarily require all the limitations of claim 1 as applicant alleges. Therefore, examination of method claim 28 together with applicant’s election poses a serious search and examination burden to the examiner.
For all the reasons set forth above, the requirement is still deemed proper and is therefore made FINAL. 
Accordingly, claim(s) 19 and 28-31 is/are withdrawn as being drawn to nonelected Group II and Species A1-2 and claims 1-18 and 20-27 is/are examined herein.
Note
Examiner wishes to point out to applicant that claim(s) 1-18 and 20-27 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). 


Claim Objections
Claim(s) 1-18 and 20-27 is/are objected to because of the following informalities: 
In claims 1-18 and 20-27, “the apparatus” should be changed to --the imprint apparatus--.
In claim 3, “using all a plurality of nozzles for” should be changed to --using a plurality of nozzles configured for--.
In claims 8-12, “the controller executes” should be changed to --the controller is configured to execute-- because the controller needs to be configured/programmed with algorithm(s) to be able to perform the claimed function(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 9-12, 21, 26 and 27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 4 recites “the member is continuously scanned in a predetermined direction” which is indefinite. What structure in the claimed apparatus enables the continuous scanning of the member? The claims do not currently a structure capable of continuously scanning the member. According to [0024] and Fig. 1 of applicant’s publication, a driving means 115 enables moving/scanning of the member.

Claims 9-12, 21, and 27 recite “imprint material … is cured” or “cured imprint material” which is indefinite. What structure in the claimed apparatus enables the curing of the imprinting material? The claims do not currently recite a structure capable of curing the imprint material. According to [0027] and Fig. 1 of applicant’s publication, a curing means 105 enables curing of the imprint material. Thus, the scope of the claim is unclear. See MPEP § 2173.03. Is it an intended use recitation or a functional limitation? If it is intended to be a functional limitation, then examiner recommends applicant to claim the function properly with sufficient structure. See § MPEP 2173.05 (g). For purposes of examination, the recitation has been interpreted below as a recitation of intended use. See MPEP §§ 2114 II and 2115.
Claim 21 recites “when a production stop instruction is issued” which is indefinite. The scope of the claim is unclear. What structure in the claimed apparatus enables the issuance of the production stop instruction? Is it an intended use recitation or a functional limitation? If it is intended to be a functional limitation, then examiner recommends applicant to claim the function properly with sufficient structure. See § MPEP 2173.05 (g). For purposes of examination, the recitation has been interpreted below as a recitation of intended use. See MPEP §§ 2114 II and 2115.
Claim 26 recites the limitation “the detector performs image capturing by dark field observation” which is indefinite because it has multiple plausible interpretations and is inconsistent with applicant’s specification. Claim 26 depends from claim 25. In claim 25, the detector is defined as comprising a detecting device and an image capturing device. Is the detector (i.e. both the detecting device and the image capturing device) or only the detecting device performing image capturing by dark field observation? According to [0078] of published application, only the detecting device performs image capturing by dark field observation. See MPEP 2173.03. Accordingly, the limitation has been examined 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 fails to further limit the claim upon which it depends because the functional limitation of “processing for determining an abnormality in the dispenser based on a detection result of the non-pattern formation region by the detector” in claim 1 inherently/implicitly has/requires the function of “abnormality detection processing of detecting the abnormality in the dispenser based on the detection result of the non-pattern formation region by the detector”. How the “abnormality detection processing” differs from functional limitation in claim 1 and is further adding structure to the apparatus? 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim(s) 6-12 is/are rejected as being dependent from claim 5 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-9, 14-15, 20, and 23-26 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Aihara (US 20160158978).
Regarding claims 1 and 5, Aihara discloses an imprint apparatus (P0002 and Figures) for forming a pattern of an imprint material by curing the imprint material in a state in which the imprint material on a pattern formation region of a member (annotated PFR of W), where a pattern (P) is to be formed, is in contact with a pattern region of a mold (P of M: P0004 and annotated figures below), the imprint apparatus comprising:
a dispenser (11) configured to place the imprint material (R) on the pattern formation region of the member (annotated PFR of W) and a non-pattern formation region of the member (annotated NFR of W), outside the pattern formation region (P0028 and annotated figures below);
a detector (9: P0034 and Fig. 1) capable of detecting the non-pattern formation region in a state in which the imprint material has been placed on the pattern formation region and the non-pattern formation 
a controller (12: P0028 and Fig. 1) capable of performing processing for determining an abnormality in the dispenser based on a detection result of the non-pattern formation region by the detector (12 is capable of performing processing/analysis for determining an abnormality in 11 based on at least the portion of the detected image/result by 9 corresponding to the annotated NFR: P0032, P0046-0050, Figs. 6A-F, and annotated figures below; MPEP §§ 2112.01 I, 2114 I-II, and 2115). 

    PNG
    media_image1.png
    608
    457
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    426
    671
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    485
    400
    media_image3.png
    Greyscale


Regarding claim 3, Aihara further teaches that the dispenser places the imprint material on the non-pattern formation region using a plurality of nozzles for placing the imprint material on the pattern formation region (61 places R in both NFR and PFR using all of its nozzles 61: P0046 and Figs. 6A-E).
Regarding claim 4, Aihara further teaches wherein the dispenser (11) places the imprint material on the pattern formation region and the non-pattern formation region by discharging the imprint material in a state in which the member is continuously scanned in a predetermined direction (61 places R in both NFR and PFR using all of its nozzles 61 when W is scanned in a scan direction 62: P0046, P0065, and Figs. 6B).
Regarding claim 6, Aihara further teaches wherein the abnormality detection processing includes processing of detecting, among a plurality of nozzles of the dispenser, a nozzle (63) that cannot discharge the imprint material (P0048, P0050, and F6D-E).
Regarding claim 7, Aihara further teaches wherein the abnormality detection processing includes processing of detecting, among a plurality of nozzles of the dispenser, a nozzle (63) whose discharge amount of the imprint material is abnormal (P0048, P0050, and F6D-E; discharge amount of 0 of 63 is abnormal). 

Regarding claims 8 and 9, Aihara further teaches/suggests wherein the controller executes the abnormality detection processing based on the detection result of the non-pattern formation region detected by the detector in the state in which the imprint material on the pattern formation region is in contact with the pattern region OR before the imprint material on the pattern formation region is cured but after the imprint material on the pattern formation region and the entire pattern region are brought into contact with each other (controller 12 is capable of monitoring the NFR region of W and of executing abnormality detection processing at least based on detection result/image of the non-pattern formation region detected by the detector 9 during the imprinting S102 step during which R on the PFR is in partial/entire contact with P but before the curing S103 step: operation S205, P0063-0064, P0071, Fig. 5, and Figs. 14A-D).

    PNG
    media_image4.png
    445
    400
    media_image4.png
    Greyscale

Additionally, since Aihara teaches the desire to enable abnormality detection processing during imprinting and before curing (as applied above) and a person having ordinary skill in the art would have known/recognized that the non-pattern formation region (NFR) is unaffected by the imprinting of the material in the patter region (PFR) and that the abnormality detection can be based solely on the image 
Regarding claim 14, Aihara further teaches/suggests wherein the detector (9) includes an image capturing device (9b) capable of capturing the non-pattern formation region (NFR) in a state in which the dispenser places the imprint material on the pattern formation region and the non-pattern formation region (P0034, P0046, P0064), the controller is capable of performing processing for determining the abnormality in the dispenser at least based on an image portion of the non-pattern formation region captured by the image capturing device (see citations/explanations applied to claim 1 above).
Note: Atsumi and Kasai further suggest and obviate the claimed subject matter. 
Regarding claim 15, Aihara further teaches/suggests wherein the detector (9b) is capable of capturing the pattern formation region in addition to the non-pattern formation region (see annotated Fig. 6E above and citations/explanations applied to claim 1 above), and
the controller is detects, based on the image of the non-pattern formation region and an image of the pattern formation region both of which have been captured by the detector, an abnormality in processing of forming a pattern in the pattern formation region (see annotated Fig. 6E above and citations/explanations applied to claim 1 above).
Regarding claim 20, Aihara further teaches wherein if the abnormality in the dispenser is detected, the controller executes processing of recovering a function of the dispenser (P0051 and P0075).
Regarding claim 23, Aihara further teaches wherein the detector (9) detects the nonpattern formation region via the mold (P0033, P0068, and F1).
Regarding claim 24, Aihara further teaches/suggests wherein the detector (9) includes a detecting device (9b) capable of detecting an alignment mark (7) of the mold and an alignment mark (6) of the member (P0032, P0034, and F1; wherein 9b is substantially identical to applicant’s detecting device in terms of structure and arrangement), the detecting device (9b) is capable of detecting/monitoring the non-pattern formation region (P0050 and the citations/explanations applied to claim 1 above), and the controller performs the processing based on the detection result of the non-pattern formation region detected by the detecting device (P0032 and the citations/explanations applied to claim 1 above; Also, See MPEP 2112.01 I, MPEP 2114 I-II, and MPEP 2115).
Regarding claim 25, Aihara further teaches/suggests wherein the detector (9) includes an image capturing device (image sensor 9b) capable of capturing the non-pattern formation region (NFR) in a state in which the dispenser places the imprint material on the pattern formation region and the non-pattern formation region (P0034, and F1, annotated F6E above, and the citations/explanations applied to claim 1 above),
a detecting device (alignment scope 5) configured to detect an alignment mark of the mold (7) and an alignment mark of the member (6: P0031 and F1), and
detecting device (5) is capable of performing detection in a region different from the non-pattern formation region where the image capturing device performs image capturing because the taught detecting device 5 and image capturing device 9b are substantially similar to applicant’s detecting device and image capturing device in terms of structure and arrangement (See MPEP 2112.01 I, MPEP 2114 I-II, and MPEP 2115).
Regarding claim 26, Aihara further teaches wherein the detecting device is capable of performing image capturing by dark field observation, and the image capturing device (9b) is capable .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara (US 20160158978) as applied to claim 5 above. 
Regarding claim 10, Aihara fails to teach wherein the controller executes the abnormality detection processing based on the detection result of the non-pattern formation region detected by the detector during a period in which the imprint material on the pattern formation region is cured.
However, since Aihara teaches/suggests the desire to enable abnormality detection processing throughout most/all the stages of operation of his apparatus (Fig.5, accompanying text, and P0085) and a person having ordinary skill in the art would have known/recognized that the monitoring of the non-pattern formation region (NFR) is unaffected by the curing of the imprint material in the patter region 
Regarding claim 11, while Aihara further teaches/suggests wherein the controller executes abnormality detection processing ... during a period in which driving is performed to separate the pattern region and the cured imprint material on the pattern formation region from each other (operation S206: P0076-0077, P0085, Fig. 5, and its other accompanying text), Aihara does not necessarily teach that the abnormality detection processing is based on the detection result of the non-pattern formation region detected by the detector.
However, since Aihara teaches/suggests the desire to enable abnormality detection processing during the separation operation of his apparatus (as applied above) and a person having ordinary skill in the art would have known/recognized that the monitoring of the non-pattern formation region (NFR) is unaffected by the separation operation and that the abnormality detection can also be based on monitoring/image of the non-pattern formation region as the abnormality is expected to still be present and be detectable through the imaging analysis during the separation operation, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Aihara by configuring the controller to execute the abnormality detection processing based on the detection result of the non-pattern formation region detected by the detector 
Regarding claim 12, while Aihara further teaches/suggests wherein the controller executes abnormality detection processing … before relative positions of the member and the mold are changed with respect to a direction parallel to the pattern formation region after the pattern region and the cured imprint material on the pattern formation region are separated from each other (operation S207: P0080-0081, P0085, Fig. 5, and its other accompanying text), Aihara does necessarily teach that the abnormality detection processing is based on the detection result of the non-pattern formation region detected by the detector.
However, since Aihara teaches/suggests the desire to enable abnormality detection processing after the separation operation of his apparatus (as applied above) and a person having ordinary skill in the art would have known/recognized that the monitoring of the non-pattern formation region (NFR) is unaffected by the separation operation and that the abnormality detection can also be based on the monitoring/image of the non-pattern formation region after the separation operation as the abnormality is expected to still be present and be detectable through the imaging analysis, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Aihara by configuring the controller to execute the abnormality detection processing based on the detection result of the non-pattern formation region detected by the detector before relative positions of the member and the mold are changed with respect to a direction parallel to the pattern formation region after the pattern region and the cured imprint material on the pattern formation region are separated from each other motivated by the desire to enhance the abnormality detection right after the separation operation, to make the abnormality detection processing of the non-. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara (US 20160158978) as applied to claim 1 above, and further in view of Kasai (JP 2011121293A with English machine translation). 
Regarding claim 2, Aihara does not disclose that the dispenser places the imprint material using different maps. 	
In an analogous art, techniques for determining abnormalities in dispensers via a detector, Kasai teaches to configure a dispenser (200) to place material on a formation region (original print area) of a member (P) in accordance with a first map (original image/pattern which reads on the claimed first map) and to place material on a non-formation region (margin area of P which equivalent to the NPF area) of the member in accordance with a second map (inspection pattern which reads on the claimed second) different from the first map for the benefit(s) of facilitating/improving determination of defective nozzles (210) in the dispenser (Abstract, pg. 8, P1, and F1-6). Kasai also further suggests and obviates to inspect/monitor all the nozzles of the dispenser that are used to dispense material for the benefit(s) of inspecting/monitoring all the nozzles of the dispenser or all the nozzles used in the dispensing of material in the non-inspection area  (Abstract, pg. 8, P1, and F1-6). Kasai also further suggests and obviates to include detecting a nozzle (5) among a plurality of nozzles that cannot discharge material and/or a nozzle (11) among a plurality of nozzles whose discharge amount of the imprint material is abnormal in the detection processing (pg. 4, P4, and F5).
Since Aihara and/or applicant’s invention is/are directed to solving the problem of detecting/determining abnormalities in dispensers, a person having ordinary skill in the art (i.e. PHOSITA) would have been motivated to search in the field of techniques for determining abnormality in dispensers motivated by the desired to find equivalent/superior techniques. 
. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara (US 20160158978) as applied to claim 1 above, and further in view of Atsumi (JP 2003282247A with English machine translation). 
	Regarding claim 13, Aihara further teaches to include a display (14) that displays the operation(s) of the apparatus (P0028 and Fig. 1), but not does not explicitly teach processing of displaying, on the display, the detection result of the non-pattern formation region detected by the detector, and prompting an operator to determine the presence/absence of the abnormality in the dispenser.
In an analogous art, techniques for determining abnormalities in dispensers via a detector, Kasai teaches the technique of displaying, on a “display unit”, a detection result of a non-pattern/inspection region (2) by a detector (3), and prompting an “operator” to determine presence/absence of abnormality in a dispenser (Abstract, pg. 5, and Fig. 1-2).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Aihara in view of Atsumi by incorporating to the processing for determining the abnormality the processing of displaying, on the display, the detection result of the non-pattern formation region detected by the detector, and prompting . 
 Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara (US 20160158978) as applied to claim 1 above, and further in view of Oda (US 20150224703) and/or Nagai (US 20170235221).
Regarding claims 16-18, Aihara does not disclose wherein the member includes a base portion and a mesa portion or wherein the non-pattern formation region is a region where the imprint material on the non-pattern formation region does not contact the mold. 
In the same field of endeavor, imprint apparatuses, Oda teaches a member (24) including a base portion (portion outside mesa portion 4) and a mesa portion (4) that protrudes from the base portion, a surface of the mesa portion forms a pattern formation region which is a single pattern formation region provided to the member (upper surface of 4 for a transfer-receiving region), the base portion includes a non-pattern formation region (periphery of the mesa structure), wherein the non-pattern formation region is a region where the imprint material on the non-pattern formation region does not contact the mold for the benefit(s) of physically separating the non-pattern formation region from the pattern formation region while still enabling of placing imprint material in the non-pattern formation region and/or suppressing volatilization of imprint material in the pattern formation region (P0089-0093 and F4-5B).
In the same field of endeavor, imprint apparatuses, Nagai also teaches the member substantially as claimed by applicant for the benefit(s) of improving imprinting accuracy (P0013, P0031, P0084-0085, and F1A-D). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Aihara in view of Oda and/or Nagai by substituting the member having a planar structure with a member having a mesa portion defining the pattern formation region and base portion defining a non-pattern formation region adjacent but outside the pattern formation region for the benefit(s) of physically separating the non-pattern formation region from the pattern formation region while still allowing/enhancing placing of imprint . 
Claim(s) 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara (US 20160158978) as applied to claims 1 and 24 above, alone or further in view of Takemura (US 20160236381). 
Regarding claim 21, Aihara further teaches/suggests that his apparatus is capable of performing all the claimed operations/functions but in a slightly different order (P0055, and P0075, and Fig. 5). However, applicant is setting forth the intend use of the claimed apparatus which does not add patentable/structural limitations to the apparatus (See MPEP 2114 II & 2115). Also, Aihara’s apparatus is expected to be capable of performing the operations as instantly claimed because it is substantially similar to applicant’s claimed apparatus (See MPEP 2112.01 I). 
	Alternatively, if applicant disagrees with examiners claim interpretation, then, in the same field of endeavor, imprint apparatuses, Takemura teaches the technique of when a controller (6) issues a production stop instruction based on the determination of an abnormality in the imprinting operation including an abnormality in the supply unit (7), if the imprint material on the pattern formation region is not cured, the imprint material is cured, and the member is unloaded after the cured imprint material and the mold are separated from each other for the benefits of preventing contamination of the apparatus by chemicals emitted from an uncured resin on the substrate (P0007-0008, P0036-0040, P0043-0045, P0049, F1-2, and F4).
Furthermore, a person having ordinary skill in the art would have recognized/envisioned that it is easier to clean/dispose of members having imprint material abnormalities when the imprint material is cured than when the imprint material is uncured. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Aihara in view of Takemura by configuring/operating the apparatus such that when a production stop instruction is issued by the controller, if the imprint material on the pattern formation region is not cured, the imprint material is 
Regarding claim 27, Aihara further teaches/suggests that his apparatus is capable of performing all the claimed operations/functions but in a slightly different order (P0055, P0063, and P0075, and Fig. 5). However, applicant is setting forth the intend use of the claimed apparatus which does not add patentable/structural limitations to the apparatus (See MPEP 2114 II & 2115). Also, Aihara’s apparatus is expected to be capable of performing the operations as instantly claimed because it is substantially similar to applicant’s claimed device (See MPEP 2112.01 I). 
	Alternatively, if applicant disagrees with examiners claim interpretation, then, in the same field of endeavor, imprint apparatuses, Takemura teaches the technique of curing the imprint material without bringing the imprint material on the pattern formation region and the mold into contact with each other when a detecting device detects an abnormality in the imprinting operation, including an abnormality in the dispenser (7), before the imprint material on the pattern formation region and the mold are brought into contact with each other for the benefits of preventing contamination of the apparatus by chemicals emitted from an uncured resin on the substrate (P0007-0008, P0036-0043, F1-2, and F3).
Furthermore, a person having ordinary skill in the art would have recognized/envisioned that it is easier to clean/dispose of members having imprint material abnormalities when the imprint material is cured than when the imprint material is uncured. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Aihara in view of Takemura by configuring/operating the apparatus such that when the detecting device detects the abnormality in the dispenser during its non-pattern formation region monitoring before the imprint material on the pattern formation region and the mold are brought into contact with each other, the imprint material is cured without bringing the imprint material on the pattern formation region and the mold into contact with each . 
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara (US 20160158978) as applied to claim 1 above, alone or further in view of Aihara (US 20160167261). 
Regarding claim 22, Aihara further teaches/suggests wherein the controller has a function of setting whether to execute the processing for detecting the abnormality in the dispenser (12 controls operations of 9, the apparatus is capable of specifying “the timing to determine the normality/abnormality of imprint processing”,  and 9 performs operations other than detecting the abnormality in the dispenser: P0032, P0034, P0045, P0052, P0086, etc.; thus, 12 intrinsically has the function of setting whether to execute the processing for detecting the abnormality in the dispenser or other functions).
If applicant believes that teachings of Aihara are not sufficient to teach/suggest the claimed subject matter, then, in the same field of endeavor, imprint apparatuses, Aihara ‘261 teaches to provide the controller the function of setting whether to execute the processing for detecting the abnormality in the dispenser or processing for other functions/detections (P0076-0077, P0092-0095, F1, F11-12, and F15-16).  
In addition, a person having ordinary skill in the art would have known/recognized that processing for detecting the abnormality in the dispenser is not required when the dispenser has been recently replaced/cleaned/unclogged. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Aihara in view Aihara ‘261 by adding to the controller a function of setting whether to execute the processing for detecting the abnormality in the dispenser for the benefit(s) of enabling use of the detector for other functions/operations or increasing efficiency by not executing the processing for detecting the 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
	Yamashita (US 20150360394) discloses the technique of dummy dispensing via a dispenser and monitoring of a non-pattern formation region of a member/substrate via a detector for determining an abnormality/clogging in the dispenser based on the monitoring of the non-pattern formation region by a detector as well automatic recovery operations (P0041, P0046, and Figs. 1-3).
	Lin (US 20150179532) discloses the technique of performing mold-substrate alignment via a bright field (BF) inspection tool and a dark field inspection tool 118 (P0019 and Figs. 1-2).
Abrott (US 20080079763) has similar teachings as Kasai/Atsumi (see F1-5B and accompanying text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743